DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Claim Objections
Claim 1-6, 8-9, 11-16, 18-19 are objected to because of the following informalities:  
“the width of the flat elongated grinding blade surface” should be “the width of the flat elongated grinding surface” in claim 1 and 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-6, 8-9, 11-16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 (and the dependent claims) recite “wherein the groove width is greater than the protruding structure width”
There is no support for the groove width is greater than the protruding structure width. Examiner acknowledges that applicant relies on the groove width is greater than the protruding structure width based on figures. (see applicant’s annotated figure below from applicant’s argument). However, examiner notes that the “protruding structure width” is the diameter of the whole top surface of the grinding member (noting that the claims and spec state that the protruding structure is contiguous with the entire top surface). Claims 1 and 11 recite that “a plurality of elongate grooves forming a contiguous protruding structure therebetween defining a width thereof”. Based on the claims, Examiner interprets that the contiguous protruding structure formed is the contiguous protruding structures between the plurality of grooves, rather than only of a portion of the protruding structure between two adjacent elongated grooves that are parallel.  Therefore, the protruding structure width is the diameter of the top surface of the grinding member and claim limitation “the groove width is greater than the protruding structure width” is not supported by the specification.

    PNG
    media_image1.png
    405
    596
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 11-16, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 11 recites the limitation “wherein the groove width is greater than the protruding structure width”. It is unclear how a groove width is greater than the diameter of the Examiner interprets that the contiguous protruding structure formed is all the protruding structures between the plurality of grooves instead of a protruding structure between two adjacent elongated grooves that are parallel.  Therefore, it is unclear how the protruding structure (width is the diameter of the top surface of the grinding member) is smaller than the groove width. For the purpose of examination, examiner interprets the claim limitation to mean based on applicant’s annotated figure below. 

    PNG
    media_image1.png
    405
    596
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 20140217213) in view of Takai (US 20170128949).
Regarding claim 1, Edwards discloses a herb grinder (Fig. 1-8) comprising:  
a receptacle grinding member (12) for receiving herbs therein and comprising a receptacle grinding surface (inside surface of 12) and a peripheral wall structure (18) circumscribing the receptacle grinding surface,
an insertable grinding member (14) for being rotatably inserted ([0032] 14 engages 12 and is rotatable with respect to 12) into the receptacle grinding member comprising an insertable grinding surface (bottom surface that meets inside surface of 12 [0041] &Fig.8) for rotatably interfacing with the receptacle grinding surface (two surfaces face each other to grind material between them),
wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof [0013]. 

Takai teaches a grinding device (Fig. 1-12) having two grinding surfaces (bottom surface of 210 and top surface of 110) defining a plurality of elongate grooves (Fig. 4 & 8: 112, 212) forming a contiguous protruding structure (between the grooves are protruding structures – see Fig. 4&8) therebetween defining a width thereof ( M0 of 110 [0049-0050], [0069]), the elongate grooves (112a,b ,212a,b) comprise a respective pair of spaced apart vertical walls (side walls of the grooves as viewed in Fig. 4D, 8D) defining a groove width (w0) and a respective floor therebetween, the floor having a concave curved configuration (see Fig. 4& 8: bottom surface of the groove is concaved) and defining together with the vertical walls a groove depth (D0), the vertical walls of adjacent ones of the grooves converge to define the protruding structure, the protruding structure comprises a flat elongated grinding surface (flat top surface as shown in Fig. 4&8) between the converging vertical walls running along the length of the protruding structure and defining a width (m0 of 210. See Fig. 8D) thereof. 

Although Takai also teaches that the groove width (w0) is preferably 4 mm to 10 mm, the groove depth (d0) is preferably 2.5 mm to 8 mm, and the protruding structure width or the grinding blade width (interpreted to be the same – m0) is preferably 2 mm to 8 mm [0049-0050] [0069], modified Edwards is silent to wherein the groove width is greater than the protruding structure width and wherein the groove depth is greater than the width of the flat elongated grinding blade surface.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the width of the groove, the groove depth, the width of the protruding structure, and width of the flat elongated grinding blade surface from the ranges above of Takai to teach the limitation “wherein the groove width is greater than the protruding structure width and wherein the groove depth is greater than the width of the flat elongated grinding blade surface” as obvious to try because the expected outcome from the ranges are:
1. Groove width < or > or = protruding structure width
2. Groove depth < or > or = width of the flat elongated grinding blade surface.
Therefore, it would have been obvious to try based on the limited number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143 Section I (E). 

Regarding claim 2, modified Edwards teaches a herb grinder according to claim 1, wherein the receptacle grinding member comprises a receptacle plate (the grinding surface is made up of plate) defining the receptacle grinding surface, the wall structure (18) outwardly extending from the receptacle plate and defining an opening (top opening as shown in Fig. 2A).  
Regarding claim 3, modified Edwards teaches a herb grinder according to claim 2, wherein the insertable grinder member comprises an enclosure plate (the grinding surface is made up of plate) for enclosing (see Fig. 2B) the opening of the receptacle grinding member.  
Regarding claim 4, modified Edwards teaches a herb grinder according to claim 3, wherein the enclosure plate rotatably engages ([0013] & Fig. 2B) the wall structure about the opening. 
Regarding claim 5, modified Edwards teaches a herb grinder according to claim 1, wherein the insertable grinding member comprises an insert structure (see Fig. 2A-2B: structures labeled as 20,38A are inserted into the element) for inwardly extending into the receptacle grinding member, the insert structure comprising the insertable grinding surface.  
Regarding claim 6, modified Edwards teaches a herb grinder according to claim 1, wherein respective portions of the interfacing receptacle and insertable grinding surfaces are in mutual engagement ([0013] examiner notes that the two surfaces are in mutual engagement to grind materials between them).  


    PNG
    media_image2.png
    527
    456
    media_image2.png
    Greyscale
 	
Regarding claim 9, modified Edwards teaches a herb grinder according to claim 8, wherein the receptacle grinding surface comprises a circular configuration defining a diameter (surface is circular and has a diameter) and a pair of circular halves at each side of the diameter (surface has pair of circular halves).

At the time of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art, to have used three of the sets formed on each of the circular halves, a given one of the three sets at one of the circular halves is offset and parallel to one of the three sets at the other of the circular halves because applicant has not disclosed that using three of the sets formed on each of the circular halves, a given one of the three sets at one of the circular halves is offset and parallel to one of the three sets at the other of the circular halves provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected applicant's invention to perform equally well with modified Edwards configurations of the sets of grooves because either sets of grooves perform the same function of grinding equally well. Additionally, one would recognize that number of sets of grooves is a tradeoff between easier manufacturing and easier grinding. Therefore, it would have been an obvious matter of design choice to modify Edwards in view of Takai’s sets of grooves to obtain the invention specified in claim 9 in order for easier manufacturing of the grinder. 
Claim 11-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukat (US 9681777) in view of Takai (US 20170128949).
Regarding claim 11, Dukat discloses a herb grinder (Fig. 1-10) comprising:  
A tubular housing (8)

an insertable grinding member (4) for being rotatably inserted (blades of 4: 42 inserts into 6 and are rotatable) into the receptacle grinding member comprising an insertable grinding surface (bottom surface of 4 as shown in Fig. 3B) for rotatably interfacing with the receptacle grinding surface (two surfaces face each other to grind material between them); 
wherein imparting a mutual rotational movement of the insertable member within the receptacle grinding member provides for grinding herbs between the interfacing grinding surfaces by the grinding action of the respective contiguous protruding structures thereof, the opening of the receptacle grinding surface providing for the grinded herbs to pass therethrough into the tubular housing structure (see Abstract: materials ground between 4, 6 passes through 8 to be collected in 10). 
Although Dukat discloses the receptacle grinding surface defining openings (24, 25) and grinding teeth (30) and the insertable grinding surface defining grinding teeth (60), Dukat fails to disclose the receptacle grinding surface defining a plurality of elongate grooves forming a contiguous protruding structure therebetween; and the insertable grinding surface defining a plurality of elongate grooves forming a contiguous protruding structure therebetween, the elongate grooves comprise a respective pair of spaced apart vertical walls defining a groove width and a respective floor therebetween, the floor having a concave curved configuration and defining together with the vertical walls a groove depth, the vertical walls of adjacent ones of the grooves converge to define the protruding structure, the protruding structure comprises a flat 
Takai teaches a grinding device (Fig. 1-12) having two grinding surfaces (bottom surface of 210 and top surface of 110) defining a plurality of elongate grooves (Fig. 4 & 8: 112, 212) forming a contiguous protruding structure (between the grooves are protruding structures – see Fig. 4&8) therebetween defining a width thereof ( M0 of 110 [0049-0050], [0069]), the elongate grooves (112a,b ,212a,b) comprise a respective pair of spaced apart vertical walls (side walls of the grooves as viewed in Fig. 4D, 8D) defining a groove width (w0) and a respective floor therebetween, the floor having a concave curved configuration (see Fig. 4& 8: bottom surface of the groove is concaved) and defining together with the vertical walls a groove depth (D0), the vertical walls of adjacent ones of the grooves converge to define the protruding structure, the protruding structure comprises a flat elongated grinding surface (flat top surface as shown in Fig. 4&8) between the converging vertical walls running along the length of the protruding structure and defining a width (m0 of 210. See Fig. 8D) thereof. 
Since both references are concerned with grinding materials between two surfaces, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the grinding structures i.e. grinding teeth of Dukat with the grinding grooves and contiguous protruding structures of Takai since substitution of parts which provide the same function, in this case that of grinding material, would be within the level of ordinary skill in the art.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the width of the groove, the groove depth, the width of the protruding structure, and width of the flat elongated grinding blade surface from the ranges above of Takai to teach the limitation “wherein the groove width is greater than the protruding structure width and wherein the groove depth is greater than the width of the flat elongated grinding blade surface” because the expected outcome from the ranges are:
1. Groove width < or > or = protruding structure width
2. Groove depth < or > or = width of the flat elongated grinding blade surface.
Therefore, it would have been obvious to try based on the limited number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143 Section I (E). 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen the groove width of 4mm, the groove depth of 2.5mm, and protruding structure width or the width of the flat elongated grinding blade surface of 2 mm to make the smallest possible sized groove/protrusion for fine grinding.
Regarding claim 12, modified Dukat teaches the herb grinder assembly according to claim 11, wherein the receptacle grinding member comprises a receptacle plate (20 is a plate, 
Regarding claim 13, modified Dukat teaches a herb grinder according to claim 12, wherein the insertable grinder member comprises an enclosure plate (58 is a plate) for enclosing the opening of the receptacle grinding member.  
Regarding claim 14, modified Dukat teaches a herb grinder according to claim 13, wherein the enclosure plate rotatably engages (4 and 6 rotatably engages via the wall structure) the wall structure about the opening. 
Regarding claim 15, modified Dukat teaches a herb grinder according to claim 11, wherein the insertable grinding member comprises an insert structure (58 and grinding surface inserts into the receptacle grinding member) for inwardly extending into the receptacle grinding member, the insert structure comprising the insertable grinding surface.  
Regarding claim 16, modified Dukat teaches a herb grinder according to claim 11, wherein respective portions of the interfacing receptacle and insertable grinding surfaces are in mutual engagement (top surface of 6 and bottom surface of 5 are in mutual engagement).  
Regarding claim 18, modified Dukat teaches a herb grinder according claim 11, wherein the receptacle grinding surface comprises sets of the grooves (shown below & Fig. 4D&8D, Takai), each of the sets comprising at least two of the grooves, the at least two of the grooves of a given one of the sets are parallel with each other (see Fig. below).  

    PNG
    media_image2.png
    527
    456
    media_image2.png
    Greyscale
 	
Regarding claim 19, modified Dukat teaches a herb grinder according to claim 18, wherein the receptacle grinding surface comprises a circular configuration defining a diameter (surface is circular and has a diameter, see Fig. 4 & 8, Takai) and a pair of circular halves at each side of the diameter (surface has pair of circular halves).
Although modified Dukat teaches eight total sets of grooves each offset from each other sets (see annotated fig above), modified Dukat fails to teach three of the sets formed on each of the circular halves, a given one of the three sets at one of the circular halves is offset and parallel to one of the three sets at the other of the circular halves.  
. 
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive. 
Regarding the 112a rejection, examiner respectfully disagrees that there is support for the “the groove width is greater than the protruding structure width”. The “protruding structure width” is the diameter of the whole top surface of the grinding member. Claims 1 and 11 recite that “a plurality of elongate grooves forming a contiguous protruding structure therebetween defining a width thereof”. Based on the claims, Examiner interprets that the contiguous protruding structure formed is all the protruding structures between the plurality of grooves instead of a protruding structure between two adjacent elongated grooves that are parallel.  Therefore, the protruding structure width is the diameter of the top surface of the grinding member and claim limitation “the groove width is greater than the protruding structure width” is not supported by the specification.

    PNG
    media_image1.png
    405
    596
    media_image1.png
    Greyscale

Regarding the 103 rejection, applicant argues:
1. inherent structure includes the claimed deeper and wider grooves when compared to the thinner flat grinding surface therebetween. And that Takai fails to teach the width limitations of the claims.
2. Dukat and Edwards teach away from elongated structures. Applicant argues that in the background section it states “Herbs gets stuck in the teeth, pegs or blades and require cleaning. During grinding the herbs between the upper and lower teeth, pegs or blades sometimes cause 
 Examiner respectfully disagrees.
1. Examiner notes that as recited above in the 103 rejection, the dimensions are obvious. Also, examiner notes that based on where the measurement is being taken, the groove width or height or the protrusion width can be different. Examiner notes that the width of the groove does not have to be measured at the widest part of the groove and the protrusion width does not have to be measured at the top where it is narrowest. And even if it was to be interpreted as intended, examiner notes that the claim can be rejected under 103 as stated above.

    PNG
    media_image3.png
    451
    468
    media_image3.png
    Greyscale

2. None of the references (Dukat or Edwards or Taki) state the quotation above. Even if one of the references states it, it does not teach away because even if it is ergonomically difficult 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.